Citation Nr: 1218400	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to September 1978 and from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claim.

In July 2009, the Board remanded the matter to the RO for the purpose of obtaining additional evidence.  

In April 2012, the Board requested a Veterans' Health Administration (VHA) expert opinion.  See 38 U.S.C.A. § 7109(a); Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005).  This opinion was received in April 2012.  


FINDING OF FACT

The Veteran's hypertension was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for hypertension.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's July 2009 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that his currently diagnosed hypertension had its onset during active service.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

When evaluating a claim for disability benefits, the Board must give due consideration to all pertinent evidence, including both medical evidence, and, where competent, lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011) (holding that the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that a lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature).  Where evidence is determined to be competent, the Board will determine whether the evidence is credible.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 
  
Ultimately, the Board will evaluate the evidence of record and assign due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

VA treatment and private records show that the Veteran is currently diagnosed with and receives regular treatment for hypertension.  The earliest post-service medical records in the claims folder date from 1996 and show regular treatment for uncontrolled hypertension.  Service treatment records show blood pressure readings of 134/68 (systolic over diastolic) in September 1979, 136/80 in February 1981, 120/90 in June 1981, and 120/84 in March 1982.  

As noted above, the Board requested an expert medical opinion from a VHA physician, an internal medicine specialist.  The specialist found that the Veteran met the criteria for Stage 1 hypertension under the criteria set by the seventh Joint National Committee, which defines Stage 1 hypertension as systolic blood pressure of 140 mmHg or diastolic blood pressure of 90 to 99mmHg.  On that basis, the specialist found that it was as least as likely as not that the Veteran's hypertension had its onset in service as his June 1981 his diastolic blood pressure reading of 90mmHg meets the criteria for Stage 1 hypertension.  

In the absence of any negative evidence against the Veteran's claim in the claims folder, the Board therefore finds that the weight of the medical evidence shows that the Veteran's currently diagnosed hypertension had its onset during active military service.  Therefore, service connection for hypertension is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for hypertension is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


